Citation Nr: 0922583	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from February 1944 to November 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Cheyenne, 
Wyoming Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2006, the appellant appeared at an 
informal conference before a Decision Review Officer (DRO).  
A summary of that meeting is associated with the claims file.  
She was afforded 30 days to submit additional evidence; no 
additional evidence has been rec
eived.  A prior unappealed rating decision had denied the 
benefit sought; the matter was considered de novo by the RO, 
and for reasons that will be explained below, the Board finds 
that such handling was proper.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2003; the cause of death 
listed on his death certificate was arrhythmia, due to 
cardiomyopathy, due to or as a consequence of 
arteriosclerotic cardiovascular disease (ASCVD); infected 
surgical back wound, infected hip were listed as other 
conditions contributing to death but unrelated to cause.

2.  The Veteran had not established service-connection for 
any disability.

3.  ASCVD was not manifested in service or in the first year 
following the Veteran's discharge from active service, and a 
service-connected disability is not shown to have caused or 
contributed to cause his death.  
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in claims for dependency and indemnity 
compensation (DIC) must include: (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised by a January 2006 letter of the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The January 2006 letter provided an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  While 
she did not receive notice of how to substantiate a DIC claim 
based on a previously service connected disability, she is 
not prejudiced by such notice defect, as the Veteran had not 
established service connection for any disability during his 
lifetime (and did not have a claim pending when he died) .)  
The appellant has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
defect that may have occurred earlier in the process.  

The Veteran's records are associated with his claims file.  
The appellant was afforded the opportunity to present 
testimony/argument at a local hearing before the DRO.  The RO 
has not sought a medical opinion in this matter; however, the 
Board finds that a medical opinion is not necessary.  With no 
evidence that ASCVD was manifested in service, and with no 
evidence that polycythemia vera was manifested in or was 
related to the Veteran's service (which is necessary to 
support the appellant's theory entitlement), there is no 
basis for seeking medical advisory opinion in this matter.  
Even the low threshold standard as to when a VA medical nexus 
opinion is necessary, as outlined in Mclendon v. Nicholson, 
20 Vet. App. 79 (2006) is not met.  Notably, at the informal 
conference before a DRO the appellant was advised to submit a 
statement from the private physician supporting the theory of 
causality she proposes.  She was given ample opportunity to 
provide such evidence, but has not done so.  The appellant 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.
II.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Regarding the scope of review in this matter, it is 
noteworthy that while previous (March and April 2004) 
unappealed rating decisions denied of service connection for 
the Veteran's cause of death, those determinations were made 
without benefits of review of the Veteran's service treatment 
records (STRs) as they had not been sought.  Under 38 C.F.R. 
§ 3.156(c) if VA receives relevant STRs after a claim has 
been adjudicated, VA must reconsider the claim.  As the 
Veteran's original STRs were associated with the claims file 
in May 2006, after the prior adjudications, de novo review is 
warranted.  

The appellant's theory of entitlement in this matter, in 
essence, is that as a result of exposure to fuels in service 
the Veteran developed polycythemia vera, which in turn caused 
his ASCVD that caused his death.  (She also referred on one 
occasion to asbestos exposure.  She was asked about this by 
the DRO, and indicated she had no information regarding any 
asbestos exposure in service.) 

The Veteran died in December 2003.  The cause of death listed 
on his death certificate was arrhythmia, due to 
cardiomyopathy, due to or as a consequence of ASCVD.  
Infected surgical back wound, infected left hip was listed as 
a contributory cause of death unrelated to the primary cause.  

The Veteran had not established service connection for any 
disability.  

The Veteran's STRs contain no mention of ASCVD or 
polycythemia vera.  On November 1946 service separation 
examination, the Veteran's cardiovascular system was normal 
and no blood abnormalities were noted.

Postservice VA and private records do not show treatment for 
heart disability.  Polycythemia was noted in a May 2001 VA 
treatment record.  In September 2003 the Veteran underwent 
back surgery (at a non-VA facility), and thereafter 
apparently developed a drug resistant staph wound infection 
(MRSA).  He was transferred on November 11, 2003 from a 
facility in Wyoming to a facility in Colorado for care of 
such infection and other medical issues.  He was found 
unresponsive by hospital staff about 20 minutes after being 
he had been checked.  It was noted that the suddenness of his 
demise suggested a myocardial infarction (MI) or a pulmonary 
embolism (he was on prophylaxis for deep vein 
thrombosis(DVT)).  

The Veteran's death certificate notes there was no autopsy.  

At the September 2006 DRO conference the appellant indicated 
that she firmly believed that the Veteran died as a direct 
result of his exposure to hydraulic fluid fumes during his 
service as an airplane mechanic.  She claimed that such 
exposure led to his development of polycythemia vera which 
has cardiac complications.  She had submitted a copy of an 
article found on computer search indicating that thrombosis 
can be a complication of polycythemia vera.  She was advised 
by the DRO that to substantiate her claim she would need a 
medical statement supporting her theory of causality.  She 
indicated she would seek to secure such statement from her 
private provider; no such evidence has been received.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Cardiovascular disease may be service connected on a 
presumptive basis as chronic disease if such become manifest 
to a compensable degree in the first year following a 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As it is not shown that ASCVD was manifested in service or in 
the first postservice year, service connection for the listed 
underlying primary cause of the Veteran's death on the basis 
that such disease became manifest (and was incurred) in 
service, or on a presumptive basis (for cardiovascular 
disease as a chronic disease under 38 U.S.C.A. § 1112), is 
not warranted.  

Furthermore, there is no competent (medical) evidence of 
record that suggests that ASCVD (the listed primary cause of 
the Veteran's death) might have somehow been directly related 
to the Veteran's service.  Likewise, there is no evidence in 
the record that the listed contributory cause of death, the 
drug-resistant post-surgical infection was somehow related to 
the Veteran's service, and it is not alleged otherwise.  [The 
Board notes incidentally that the surgery from which the 
infection apparently resulted did not take place at a VA 
facility (so as to raise an inferred claim of entitlement to 
benefits under 38 U.S.C.A. § 1151).]  

The appellant's theory of entitlement to the benefit sought 
appears to be entirely one of secondary service connection, 
i.e., that as a result of exposure to hydraulic fuel fumes in 
service the Veteran developed polycythemia vera, which in 
turn caused the ASCVD which caused his death.  She has 
submitted treatise evidence to support that thrombosis may be 
a complication of polycythemia vera.  However, that is only 
one link in the chain of evidence that is necessary to 
substantiate her claim.  She must also show that the 
Veteran's polycythemia vera indeed resulted from his exposure 
to fuel fumes in service (vs. postservice exposure to such 
fumes as the record shows, including per his death 
certificate, that he was a mechanic/in the airplane 
industry).  She has not submitted (as she was advised is 
necessary) any competent (medical opinion or treatise) 
evidence showing or suggesting that the Veteran's 
polycythemia resulted from fume exposure in service, or that 
his death resulted from a complication of a service-acquired 
polycythemia,  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
cause of the Veteran's death was a disability that was 
incurred or aggravated in service, or secondary to such 
disability.   Because the Veteran had not established service 
connection for any disability, there is no basis for 
considering whether a service connected disability 
contributed to cause his death.  See 38 C.F.R. § 3.312 (c).  

The preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  Accordingly, the reasonable doubt doctrine does not 
apply; the claim must be denied.

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


